198 F.2d 267
In the Matter of Minniola O. MILLER, Debtor-Appellant.
No. 264, Docket 22305.
United States Court of Appeals Second Circuit.
Argued June 4, 1952.Decided June 19, 1952.

Before AUGUSTUS N. HAND, CLARK and FRANK, Circuit Judges.


1
Minniola O. Miller, pro se.


2
Ufa E. Guthrie, pro se.


3
Hugh Meade Alcorn, Jr., Henry P. Bakewell, Hartford, Conn., of counsel, for appellee Town of Suffield.


4
Elihu H. Berman, Hartford, Conn., for appellee Malvy Realty Co.


5
PER CURIAM.


6
Judge Smith has discussed all the pertinent questions raised by the appellant, 106 F. Supp. 40.  He decided that she had proposed no practicable plan of rehabilitation, that her charges of bad faith and fraud were groundless, and dismissed her final petition under the Frazier-lemke Act, 11 U.S.C.A. § 203, and certain counterclaims under the Sherman and Clayton Acts, 15 U.S.C.A. § 1 et seq. We concur in his action and are convinced that it is past the time when this appellant should be allowed by any means to further prevent her creditors from proceeding in the State Courts to liquidate thier claims.


7
Affirmed.